Citation Nr: 1510408	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  He died in January 2010, and the appellant in this case is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

At the hearing, the appellant indicated that she wished to withdraw her appeal with respect to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  Under these circumstances, this issue is no longer within the Board's jurisdiction, and it has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  




FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision in the appeal, the appellant advised VA that she wished to withdraw her appeal with respect to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318. 

2.  The Veteran died in January 2010, and the cause was listed as cardiopulmonary arrest due to a metastatic carcinoid tumor.  

3.  At the time of the Veteran's death, service connection was in effect for postoperative residuals of a duodenal ulcer with antrectomy, vagotomy, and Billroth II with reflux gastritis, hiatal hernia, and esophagitis, rated as 60 percent disabling; and external hemorrhoids, rated as zero percent disabling.  The Veteran's combined disability rating was 60 percent, and he had been in receipt of a total rating based on individual unemployability due to service-connected disability from August 31, 2001.  

4.  The evidence is in equipoise as to whether the Veteran's service-connected postoperative residuals of a duodenal ulcer with antrectomy, vagotomy, and Billroth II with reflux gastritis, hiatal hernia, and esophagitis contributed materially or substantially to his death.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Veteran's service-connected gastrointestinal disability contributed substantially or materially to cause his death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2014 Board hearing, the appellant's attorney indicated that the appellant wished to withdraw her appeal with respect to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  Under these circumstances, this issue is no longer within the Board's jurisdiction, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  


Entitlement to service connection for the cause of the Veteran's death.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  However, in light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

A review of the record shows that the Veteran had been in receipt of VA compensation for a service-connected post-operative duodenal ulcer disability since 1971.  At the time of his death in January 2010, the Veteran's service-connected gastric disability, then characterized as postoperative residuals of a duodenal ulcer with subsequent antrectomy, vagotomy, and Billroth operation II with reflux gastritis, hiatal hernia, and esophagitis, was rated as 60 percent disabling.  The Veteran had also been in receipt of a total rating based on individual unemployability due to that service-connected disability since August 31, 2001.  

The Veteran's death certificate shows that he died in January 2010.  The primary cause of his death was cardiopulmonary arrest due to a metastatic carcinoid tumor.  Under the section for listing other significant conditions contributing to death but not resulting in the underlying cause, the certifying physician noted massive ascites.  

In January 2010, the appellant submitted an application for DIC benefits, claiming service connection for the cause of the Veteran's death.  

In connection with the appellant's claim, the RO solicited a VA medical opinion.  In July 2010, a VA physician indicated that he had reviewed the record for the purpose of providing an opinion regarding the cause of the Veteran's death.  After considering the record, the VA physician opined that it was less likely than not that the Veteran's death from cardiopulmonary arrest and metastatic carcinoid tumor was caused by, aggravated by, materially contributed to, or related to, the Veteran's service-connected conditions of post-operative duodenal ulcer with antrectomy, vagotomy, and Billroth II with reflux gastritis, hiatal hernia, and esophagitis.  The VA physician explained that the Veteran's service-connected gastric disability would not cause or aggravate cardiopulmonary arrest and metastatic carcinoid tumor conditions.  He indicated that carcinoid cancers most often develop in the intestines or lungs and arise from cells in the body that produced certain hormones.  He indicated that carcinoid cancers are not caused by gastric irritation.  

In support of her claim, the appellant submitted an October 2010 letter from the Veteran's private physician who indicated that he had diagnosed the Veteran as having a metastatic carcinoid tumor of the small intestine in June 2009.  He also noted that the Veteran had a long history of service-connected gastrointestinal complaints dating back to 1971 and that his treatments had included an antrectomy, vagotomy, and a Billroth II resection.  

In a December 2012 medical opinion, a VA physician indicated that, after reviewing the Veteran's claims file, he had concluded that it is less likely than not that the Veteran's January 2010 death from cardiopulmonary arrest due to a metastatic carcinoid tumor was proximately due to or the result of his service-connected postoperative duodenal ulcer disability.  He noted that the Veteran's death certificate did not list postoperative duodenal ulcer as a causal or contributing factor in the Veteran's death.  He further noted that a carcinoid tumor was benign, slow growing, and could arise from any part of the gastrointestinal tract, although the main site was the appendix and ileum.  Finally, he indicated that, as a physician, it was his belief that the Veteran's service-connected condition did not result in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effect of the disease that primarily caused his death.  

In support of her claim, the appellant submitted a September 2013 opinion from P.O., M.D. (initials used to protect privacy), who noted that the Veteran had had a longstanding gastritis and dumping syndrome.  He indicated that it was entirely possible that these conditions had contributed to his ultimate demise.  

In a December 2013 opinion, a VA physician noted that the Veteran had a history of Billroth II surgery with gastric antrectomy, vagotomy, and gastro jejunostomy in 1971 for a bleeding duodenal ulcer.  He indicated that, over the following years, the Veteran exhibited symptoms of dumping syndrome which could result from Billroth II surgery.  The VA physician noted that, in 2009, the Veteran started deteriorating and had an extensive work up for abdominal pain, anemia, and fever.  He was found to have a metastatic small bowel carcinoid with peritoneal implants, and he eventually died from it.  The VA physician indicated that the Veteran's tumor had no relation to his Billroth II surgery.  

In an October 2014 medical opinion, a private physician, J.M.D., M.D., indicated that he had reviewed the Veteran's file for purposes of determining whether his January 2010 death from a carcinoid tumor might have been accelerated by his service-connected stomach disability.  In reviewing the historical clinical records, the physician noted that, in March 1990, the Veteran's private physician had observed that the Veteran was losing weight, experiencing epigastric symptoms such as pain and constant diarrhea, and exhibiting considerable disability secondary to a significant dumping syndrome caused by his service-connected gastrectomy surgery.  Dr. D. indicated that the record further showed that the Veteran had suffered from severe dumping syndrome for many years for which he was service-connected.  He noted that this condition had caused malabsorption and malnutrition which had made it more difficult for the Veteran to fight the carcinoid tumor.  Dr. D. indicated that it was therefore his opinion that the Veteran's service-connected gastric disability had substantially or materially contributed to his death by rendering him materially less capable of resisting the effects of the fatal carcinoid.  



Applicable Law

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that service connection for the cause of the Veteran's death is warranted.  

The medical evidence of record consistently indicates that the primary cause of the Veteran's death was a nonservice-connected metastatic carcinoid tumor.  As set forth above, however, there are conflicting opinions as to whether the Veteran's service-connected postoperative residuals of a duodenal ulcer with antrectomy, vagotomy, and Billroth II with reflux gastritis, hiatal hernia, and esophagitis, contributed materially or substantially to his death from a metastatic carcinoid tumor.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are (1) the opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand; (2) the opinion is the product of reliable principles and methods; and (3) the expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

The Board has therefore carefully considered the medical opinions discussed above in light of these factors.  In this regard, the Board notes that the opinions discussed above were all rendered by physicians, and as such, they are all individuals with the clear expertise necessary to opine on the matter at issue in this case.  In addition, the physicians who provided the opinions all based them on a review of the Veteran's claims folder and/or the applicable medical history.  Finally, most of the physicians who offered opinions also gave a considered rationale for their conclusions.  

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  The evidence is in equipoise as to whether the Veteran's service-connected postoperative residuals of a duodenal ulcer with antrectomy, vagotomy, and Billroth II with reflux gastritis, hiatal hernia, and esophagitis contributed materially or substantially to his death.  Under these circumstances, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 is dismissed. 

Entitlement to service connection for the cause of the Veteran's death is granted.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


